DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaradi et al. (US 9,327,669).  Jaradi et al. discloses a restraint system (#10) for helping to protect an occupant of a vehicle having a roof and a cabin with a seat for the occupant (has the ability to so perform; figures 1-3), comprising:
(claim 1) an airbag (#14) having a stored condition within the roof (figure 1) and being inflatable to a deployed condition extending into the cabin and aligned with the seat (figures 2, 3);
first and second tethers (#18 on opposite sides of vehicle) each having a first end (upper end) connected to the airbag (#14) and a second end (lower end; figures 1-3);
a first retractor (pretensioner #20 on one side of vehicle, which may include a retractor) connected to the vehicle and to the second end (lower end) of the first tether (#18 on one side of vehicle; figures 1-3; column 1, line 60-column 2, line 25);
a second retractor (pretensioner #20 on opposite side of vehicle, which may include a retractor) connected to the vehicle and to the second end (lower end) of the second tether (#18 on opposite side of vehicle), the first and second retractors (#20 on opposite sides of vehicle) controlling the length of each of the first and second tethers (#18 on opposite sides of vehicle) when the airbag (#14) is in the deployed condition (figures 2, 3; columns 2-3);
(claim 6) wherein the first and second tethers (#18 on opposite sides of vehicle) are formed from an inextensible material (such as, wire or cable; Abstract; column 1, lines 60-65; column 3, lines 36-41; claims 1, 10, 19).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 10-2012-0019622).  Kim discloses a restraint system for helping to protect an occupant of a vehicle having a roof and a cabin with a seat for the occupant (has the ability to so perform; figures 1-6b), comprising:
an airbag (#200) having a stored condition within the roof (figures 1, 5a) and being inflatable to a deployed condition extending into the cabin and aligned with the seat (has the ability to so perform; figures 5b-6b);
first and second tethers (#300 on opposite sides) each having a first end (forward end) connected to the airbag (#200) and a second end (rearward end; figures 1-6b);
a first retractor (#400 on one side) connected to the vehicle and to the second end (rearward end) of the first tether (#300 on one side; figures 1-6b);
a second retractor (#400 on opposite side) connected to the vehicle and to the second end (rearward end) of the second tether (#300 on opposite side), the first and second retractors (#400 on opposite sides) controlling the length of each of the first and second tethers (#300 on opposite sides) when the airbag (#200) is in the deployed condition (Abstract; figures 1-6b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2012-0019622) in view of Kruse et al. (US 9,771,047).  Kim discloses wherein the first retractor (#400 on one side) is located inboard of the second retractor (#400 on opposite side) in the vehicle (figures 1-3, 5a, 5b), but does not specifically disclose tether lengths.  Kruse et al. teaches a restraint system (inflatable airbag system #100; other embodiments may also apply) comprising an airbag (#110), first and second tethers (#161a, 161b), and first and second retractors (one or more positioning member adjustment mechanisms #170) controlling the length of the first and second tethers (#161a, 161b) when the airbag (#110) is in a deployed condition (figures 2A-3C; column 6, lines 29-39; column 8, line 11-column 9, line 45), wherein the first tether and the second tether (#161a, 161b) have the same length when the airbag is in the deployed condition (figure 3A; column 6, line 63-column 9, line 45), wherein the first tether (#161a or #161b) has a first length and the second tether (other of #161a or #161b) has a second length different from the first length when the airbag (#110) is in the deployed condition (figure 3B, 3C; column 6, line 63-column 9, line 45), and wherein the first length is longer than the second length when the airbag is in the deployed condition (figure 3B, 3C; column 6, line 63-column 9, line 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the restraint system of Kim such that the retractors control the tethers to be the claimed relative lengths, as taught by Kruse et al., so as to vary airbag deployment based on type of collision, thereby providing better and more customized protection for the vehicle occupant (Kruse et al.: discussed throughout specification).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2012-0019622) in view of Herzenstiel et al. (US 2019/0248322).  In regards to claim 5, Kim does not specifically disclose wherein the first and second retractors (#400) are actuated to lengthen the first and second tethers (#300) during occupant penetration into the airbag (#200).  Herzenstiel et al. teaches a restraint system (airbag assembly #200; other embodiments may also apply) for helping to protect an occupant (#54) of a vehicle having a roof and a cabin with a seat (#52) for the occupant (has the ability to so perform; figures 3A-3D), comprising an airbag (#220) having a stored condition within the roof (figure 3A) and being inflatable to a deployed condition extending into the cabin and aligned with the seat (#52; has the ability to so perform; figures 3B-3D), a tether (#270) having a first end (#272) connected to the airbag (#220) and a second end (#271; figures 3A-3D), a retractor (tension control mechanism #280 including retractor #281) connected to the vehicle and to the second end (#271) of the tether (#270; figures 3A-3D; paragraphs 0071-0077), the retractor (#280, 281) controlling the length of the tether (#270) when the airbag (#220) is in the deployed condition (figures 3B-3D; paragraphs 0071-0077), wherein the retractor (#280, 281) is actuated to lengthen the tether (#270) during occupant penetration into the airbag (#220; figure 3D; paragraphs 0057, 0068, 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the restraint system of Kim such that the retractors are actuated to lengthen the tethers during occupant penetration into the airbag, as taught by Herzenstiel et al., so as to absorb a portion of the impact force of the occupant onto the airbag such that physical injury to the occupant may be reduced during the ride down state (Herzenstiel et al.: paragraphs 0057, 0068, 0077). In regards to claim 6, Kim does not specifically disclose wherein the first and second tethers (#300) are formed from an inextensible material.  Herzenstiel et al. teaches wherein the tether (#270) is formed from an inextensible material (paragraph 0052).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the restraint system of Kim such that the tethers are formed from an inextensible material, as taught by Herzenstiel et al., so as to form the tethers from any suitable elongated member with desired tensile and elongation properties to withstand loads that may be applied during airbag deployment (Herzenstiel et al.: paragraph 0052).  In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2012-0019622) in view of Kumagai (US 2006/0186656).  Kim discloses the first retractor (#400 on one side) is an inboard retractor, and the second retractor (#400 on opposite side) is an outboard retractor (figures 1-3, 5a, 5b), but does not specifically disclose a weight sensor.  Kumagai teaches a restraint system (airbag device #205; figures 14a-14c; other embodiments may also apply) comprising an airbag (#200), first and second tethers (#210), first and second retractors (tether winding devices #220), a weight sensor for detecting a weight of an occupant in a seat (paragraphs 0072, 0073; claim 12), the first and second retractors (#220) adjusting the length of each of the first and second tethers (#210) when the airbag (#200) is in the deployed condition in response to the detected weight (figures 14a, 14b; Abstract; paragraphs 0070-0073; claims 10-14, 20), and a controller connected to the weight sensor and the first and second retractors for adjusting the length of each of the first and second tethers when the airbag is in the deployed condition (Abstract; paragraphs 0070-0073; claims 10-14, 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the restraint system of Kim to include a weight sensor, as taught by Kumagai, so as to control the size and shape of the deploying airbag to better accommodate the size and/or position of the vehicle occupant (Kumagai: paragraphs 0070-0073).
	
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2012-0019622) in view of Kumagai (US 2006/0186656), further in view of Kruse et al. (US 9,771,047).  Kim, as modified by Kumagai, does not specifically disclose tether lengths.  Kruse et al. teaches a restraint system (inflatable airbag system #100; other embodiments may also apply) comprising an airbag (#110), first and second tethers (#161a, 161b), and first and second retractors (one or more positioning member adjustment mechanisms #170) controlling the length of the first and second tethers (#161a, 161b) when the airbag (#110) is in a deployed condition (figures 2A-3C; column 6, lines 29-39; column 8, line 11-column 9, line 45), wherein the first tether and the second tether (#161a, 161b) have the same length when the airbag is in the deployed condition (figure 3A; column 6, line 63-column 9, line 45), wherein the first tether (#161a or #161b) has a first length and the second tether (other of #161a or #161b) has a second length different from the first length when the airbag (#110) is in the deployed condition (figure 3B, 3C; column 6, line 63-column 9, line 45), and wherein the first length is longer than the second length when the airbag is in the deployed condition (figure 3B, 3C; column 6, line 63-column 9, line 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the restraint system of Kim, as modified by Kumagai, such that the retractors control the tethers to be the claimed relative lengths, as taught by Kruse et al., so as to vary airbag deployment based on type of collision, thereby providing better and more customized protection for the vehicle occupant (Kruse et al.: discussed throughout specification).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2012-0019622) in view of Kumagai (US 2006/0186656), further in view of Herzenstiel et al. (US 2019/0248322).  In regards to claim 13, Kim, as modified by Kumagai, does not specifically disclose wherein the first and second retractors (#400) are actuated to lengthen the first and second tethers (#300) during occupant penetration into the airbag (#200).  Herzenstiel et al. teaches a restraint system (airbag assembly #200; other embodiments may also apply) for helping to protect an occupant (#54) of a vehicle having a roof and a cabin with a seat (#52) for the occupant (has the ability to so perform; figures 3A-3D), comprising an airbag (#220) having a stored condition within the roof (figure 3A) and being inflatable to a deployed condition extending into the cabin and aligned with the seat (#52; has the ability to so perform; figures 3B-3D), a tether (#270) having a first end (#272) connected to the airbag (#220) and a second end (#271; figures 3A-3D), a retractor (tension control mechanism #280 including retractor #281) connected to the vehicle and to the second end (#271) of the tether (#270; figures 3A-3D; paragraphs 0071-0077), the retractor (#280, 281) controlling the length of the tether (#270) when the airbag (#220) is in the deployed condition (figures 3B-3D; paragraphs 0071-0077), wherein the retractor (#280, 281) is actuated to lengthen the tether (#270) during occupant penetration into the airbag (#220; figure 3D; paragraphs 0057, 0068, 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the restraint system of Kim, as modified by Kumagai, such that the retractors are actuated to lengthen the tethers during occupant penetration into the airbag, as taught by Herzenstiel et al., so as to absorb a portion of the impact force of the occupant onto the airbag such that physical injury to the occupant may be reduced during the ride down state (Herzenstiel et al.: paragraphs 0057, 0068, 0077).  In regards to claim 14, Kim, as modified by Kumagai, does not specifically disclose wherein the first and second tethers (#300) are formed from an inextensible material.  Herzenstiel et al. teaches wherein the tether (#270) is formed from an inextensible material (paragraph 0052).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the restraint system of Kim, as modified by Kumagai, such that the tethers are formed from an inextensible material, as taught by Herzenstiel et al., so as to form the tethers from any suitable elongated member with desired tensile and elongation properties to withstand loads that may be applied during airbag deployment (Herzenstiel et al.: paragraph 0052).  In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses roof-mounted restraint systems and tethers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614